Sijimons, C. J.
An indictment for larceny from the house, which alleges that the accused, on a certain date and within the county, “did then and there unlawfully, after entering the dwelling-house of [a named person], privately •steal therefrom ” certain goods of a given value, sufficiently alleges an offense under the Penal Code, § 178, which defines as larceny from the house the “ entering any house with the intent to steal, or after . . entering said house, stealing therefrom anything of value. ’ ’ There was therefore no error in overruling a demurrer based on the grounds that such indictment charged no offense, that it did not allege that the goods were taken and carried away from the house or were taken wrorfgfully and fraudulently, and that it did not allege that the goods were taken with intent to steal.

Judgment affirmed.


All the Justices concur.